Citation Nr: 1231909	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-16 068	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to burial benefits.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel






INTRODUCTION

The Veteran served on active duty from July 1943 to December 1945.  He died in October 2008.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  The Veteran served on active duty from July 1943 to December 1945.  He died in October 2008. 

2.  At the time of the Veteran's death, he was not in receipt of, or entitled to receive, VA compensation or pension.

3.  The evidence does not support that the Veteran had a claim for compensation or pension pending at the time of his death that would have resulted in an award of compensation or pension.

4.  The Veteran was not discharged from service due to a disability incurred in or aggravated by service, and, upon his death, his body was not being held by a state or a political subdivision of a state due to lack of a next of kin and insufficient resources in his estate.

5.  The Veteran did not die while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care.


CONCLUSION OF LAW

The criteria for entitlement to VA burial benefits have not been met.  38 U.S.C.A. §§ 2302-2304, 2307 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1600-3.1610 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from July 1943 to December 1945.  He died in October 2008.

If a veteran dies during active military service or as a result of a service-connected disability or disabilities, an amount may be paid toward the veteran's funeral and burial expenses.  38 U.S.C.A. § 2307 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1600(a) (2011).  The Veteran was not serving on active duty when he died in October 2008 and he was not service connected for any disabilities at the time of his death.  

If a veteran's death is not service connected, an amount may still be paid toward funeral and burial expenses.  38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600(b) (2011).  Entitlement to payment of burial expenses may be established if:  at the time of death the veteran was in receipt of pension or compensation; or the veteran had an original or reopened compensation or pension claim pending at the time of death and there is sufficient evidence of record on the date of the veteran's death to have supported an award of compensation or pension effective prior to the date of the veteran's death; or the deceased was a veteran of any war or was discharged or released from active service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State (or a political subdivision of a State), and the Secretary determines that there is no next of kin or other person claiming the body of the deceased veteran and there are not available sufficient resources in the veteran's estate to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  

In addition, a nonservice-connected burial allowance is payable if the Veteran died from nonservice-connected causes while properly hospitalized by VA.  For burial allowance purposes, the term "hospitalized by VA" means admission to a VA facility (as described in 38 U.S.C. 1701(3)) for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C. 1710 or 1711(a); admission (transfer) to a non-VA facility (as described in 38 U.S.C. 1701(4)) for hospital care under the authority of 38 U.S.C. 1703; admission (transfer) to a nursing home under the authority of 38 U.S.C. 1720 for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C. 1741.  38 U.S.C. § 2303(a)(2); 38 C.F.R. § 3.1600(c).  If a veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a).

Applications for payments of burial and funeral expenses under 38 U.S.C.A. § 2302 must be filed within two years after the burial of the Veteran.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).

In this case the appellant submitted her application for burial benefits within two years of the Veteran's burial.  

At the time of his death, the Veteran was not receiving VA compensation or pension benefits.  38 C.F.R. § 3.1600(b)(1).  He did not have a claim pending for either compensation or pension benefits at the time of his death.  

There is no evidence on file which reflects, nor does the appellant allege, that the Veteran was discharged or released from active service for a disability incurred or aggravated in service.  38 C.F.R. § 3.1600(b)(3).  

The evidence does not reflect that the Veteran's body was held by a State.  

Finally, the record on appeal does not show that the Veteran died while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care.  The certificate of death shows that the Veteran died while an inpatient at the private hospital.  There is also no indication from the record that the Veteran was at the time of his death traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care.  In light of the foregoing, the Board finds that a burial allowance is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).  

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.

Because it is clear from the record in this case that the law, and not the underlying facts or development of the facts, is dispositive of the matter, the notice and duty to assist provisions of the VCAA do not apply in this case.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004; see also Mason v. Principi, 16 Vet. App. 129 (2002) (the veteran did not serve on active duty during a period of war and was not eligible for nonservice-connected pension benefits; because the law as mandated by statute, and not the evidence, is dispositive of the claim, the VCAA is not applicable); Livesay v. Principi, 15 Vet. App. 165 (2001) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law). 


ORDER

Entitlement to VA burial benefits is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


